Exhibit 10.3
 
CONSULTANT SERVICE AGREEMENT
 
THIS CONSULTANT SERVICE AGREEMENT (the “Agreement”) is deemed made, entered into
and effective this 2ndday of June, 2010 (the “Effective Date”).


Between:  KURRANT MOBILE CATERING, INC., Inc., a Colorado Corporation, with its
principle business address at 194 Hermosa Circle, Durango, Colorado, 81301;
 
(the “Company").


And:  EASTWEST CAPITAL CORPORATION.., a Belize Company having its principal
place of business at  7 New Road, second Floor #6, Belize City, Belize
 
(the "Consultant").


WHEREAS:
 
A.       The Company is a reporting company incorporated under the laws of the
State of Colorado, U.S.A., and has its common shares listed for trading on the
NASDAQ Over-The-Counter Bulletin Board;


B.        The Company is involved in the principal business of editing and book
publishing(collectively, the “Business”);
 
C.        The Consultant is a professional within the field of small public
companies and has specialized knowledge in providing consulting advise on
corporate structure, management and operational service considerations to small
reporting companies and desires to provide professional consulting services to
the Company;
 
D.        The Company desires to retain the services of the Consultant and the
Consultant desires to accept such mandate, in order to provide such related
services to the Company (collectively, the “General Services”);
 
E.        It is the intention of the Company and the Consultant (at times
referred to herein as “Parties”) hereby to memoralize all such agreements and
understandings between them relating to the terms and conditions of the General
Services and, correspondingly, it is their further intention that the terms and
conditions of this agreement (the “Agreement”) will replace, in their entirety,
all such prior discussions, negotiations, understandings and agreements with
respect to the General Services;
 
F.        The Parties hereto have agreed to enter into this Agreement which
replaces, in its entirety, all such prior discussions, negotiations,
understandings and agreements, and, furthermore, which necessarily clarifies
their respective duties and obligations with respect to the General Services to
be provided hereunder, all in accordance with the terms and conditions of this
Agreement;
 
G.        The Parties do not wish this Agreement to be an employment agreement
and intend to maintain an independent contractor relationship whereby the
Consultant will continue to provide the General Services hereunder.  The
Consultant shall allocate, in his discretion, the amount of time appropriate to
providing General Services to the Company and the manner of the provision of any
part of the General Services.  The Consultant may choose the location from which
the Consultant’s General Services are rendered, select the times during which
such General Services are rendered, and the optimal form of communication
through which to deliver or provide such General Services.  Provided however,
all decisions of the Consultant in rendering the General Services must be made
in good faith, in the best mutual interests of the Consultant and the Company,
and carried out in a manner that is generally consistent with accepted industry
standards for the provision of such General Services.
 
 
1

--------------------------------------------------------------------------------

 


H.        This Agreement when duly signed and accepted by the Consultant; will
define the duties, responsibilities and obligations of the Consultant; set forth
and provide the consideration, expense allowances and any other consideration
offered or provided to the Consultant hereunder; and as offered by the Company
to other independent contractors providing professional services and consulting
services to the Company.


NOW THEREFORE, in consideration of the recited ongoing relationship of the
Parties and the promises, covenants, assurances, agreements and financial
compensation provided by and between the Parties all of which is mutually
acknowledged as good and sufficient consideration, by and between the Parties
hereto, and the Company and the Consultant hereby promise, covenant and agree as
follows:


1.    Remuneration


1.1    The Company shall pay to the Consultant ONE  MILLION common shares to be
issued in accordance with ruel 144 of the Law, such shares being valued at .001
as per the Company’s board resolution attached herewith;.
 
1.2    N/A;
 
1.3    The compensation provided for herein will be inclusive of any
remuneration otherwise payable to the Consultant may be for serving the Company
or any subsidiary of the Company at the request of the Company during the
currency of this Agreement.


2.    Expenses


2.1    The Company shall reimburse the Consultant the full amount for all
expenses reasonably incurred by the Consultant in the proper performance of the
General Services, where such expenses are pre-approved under this Agreement,
pre-approved by the Company’s Board of Directors (the “Board”) or the controller
of the Company at any specified rate or amount, or upon the Consultant providing
such receipts or other evidence as the Company may reasonably require.


3.    Notice of Termination and Termination of the Agreement


3.1    Any Party can terminate this Agreement upon thirty (30) days written
notice (herein called “Notice of Termination”) to the other Parties. If the
Company terminates the Agreement prior to the Termination Date for any reason
other than the Consultant’s gross negligence, all shares issued.
 
3.2    N/A
 
3.3    N/A
 
3.4    All expenses and other reimbursable cost payable to the Consultant
hereunder are payable to the date of effective Notice of Termination as provided
hereunder.


4.     Term of Agreement


4.1    Unless otherwise agreed to in writing by the Parties, this Agreement will
commence on the Effective Date and continue on for a Three months period at
which date it shall terminate (herein called the “Termination Date”).  The
Agreement may be renewed thereafter upon the mutual consent of the Parties.


 
2

--------------------------------------------------------------------------------

 
 
5.     General Services


5.1    During the continuance of this Agreement the Consultant also agrees to
provide the services as more fully described in Schedule A attached herewith and
such related services, as the Board may, from time to time, reasonably assign to
the Consultant and as may be necessary for the ongoing maintenance and
development of the Company’s various Business interests during the continuance
of this Agreement (herein collectively described as the “General Services”). Any
extraordinary mandate shall be the object of an agreement between the parties
for additional compensation.
 
5.3    N/A;
 
5.4    The Consultant will perform the said General Services faithfully,
diligently, to the best of the Consultant’s capabilities with the resources at
its disposal and in the best interests of the Company.
 
5.5    N/A;
 
5.6    In any event the Consultant will not engage in any activity which is in a
conflict of interests with its engagement under this Agreement or contrary to
the best interests of the Company.  In that regard, the Consultant and the
Company shall regularly consult and make necessary and appropriate records
available to one another to assure them, and each of them, that no potential or
actual conflict of interest arises in the performance of the responsibilities
hereunder by the Consultant.


6.     Confidentiality, Non-Disclosure, Non-Competition and Non-Circumvention


6.1     Subject to the provisions of Section 5.6 hereof to prevent conflicts of
interest, the Consultant hereby covenants, promises and agrees that he will be
provided with confidential, proprietary and valuable information by the Company
about its clients, properties, prospects and financial circumstances from time
to time during the currency of this Agreement, in order to permit the Consultant
to properly, effectively and efficiently carry out its tasks, duties and
activities hereunder. However, by providing such disclosure of Confidential
Information to the Consultant, the Company relies on the Consultant to hold such
information as confidential and only disclose the same to those parties, whether
directors, officers, employees, agents, representatives or clients and contacts
of the Consultant “who need to know”, in order that the Consultant can carry out
the objects of this Agreement as provided for herein and as communicated as
between the Company and the Consultant during the currency of this
Agreement.  Due to the nature of the relationship of the Consultant to the
Company no more precise limitations can be placed on the Consultant’s use and
disclosure of Confidential Information received from the Company pursuant hereto
than as described herein.


 
3

--------------------------------------------------------------------------------

 
 
6.2    The general nature of the Agreement between the Parties is that the
Consultant (also called the “Independent Contractor”) acting as an independent
contractor and consultant to the Company, whereby the Independent Contractor
will act on the Company’s behalf in the promotion of the Company’s interests and
by way of introductions, consulting to and advising of the Company on matters
related to the Business.  The result of these terms and conditions of disclosure
of Confidential Information to the Independent Contractor by the Company is that
the Independent Contractor will:
 
(a)
Only disclose such Confidential Information on a “need to know” basis, but it
will be up to the Independent Contractor’s reasonable discretion in acting on
behalf of and in the best interests of the Company to determine what group or
groups “need to know” about such information pursuant to the nature and scope of
this Agreement;


(b)
The disclosure of Confidential Information from the Company to the Independent
Contractor further to the intents and purposes of this Agreement will prohibit
the Independent Contractor from directly or indirectly using the Confidential
Information in a manner that is in conflict with or contrary to the best
interests of the Company, except with the Company’s written consent;



(c)
The Independent Contractor will not use Confidential Information in a manner
that in the view of the Company would constitute a direct or indirect use for a
purpose which is in competition with the best interests of the Company or would
be a circumvention of the Company’s right or interest in a particular Business
opportunity.



(d)
The meaning of Confidential Information (herein called “Confidential
Information”) will include any information disclosed by the Company that is
declared by the Company either verbally or in writing, depending on the means of
communication of such Confidential Information by the Company to the Independent
Contractor.



(e)
The restrictions on disclosure of Confidential Material do not apply to any of
the following circumstances:



(i)   
Information forming part of the public domain, which became such through no
disclosure or breach of this Agreement on the Independent Contractor’s behalf;



(ii)   
Information which the Independent Contractor can independently prove was
received from a Third Party, which was legally entitled to disclose such
information;

 
(iii)   
Information which the Independent Contractor is legally obligated to disclose in
compliance with any applicable law, statute, regulation, order, ruling or
directive of an official, tribunal or agency which is binding on the Consultant,
provided that the Independent Contractor must also provide the Company with
notice of such disclosure at or before releasing or disclosing the Confidential
Information to such official, tribunal or agency so that the Company is afforded
an opportunity to file a written objection to such disclosure with such
official, tribunal or agency.

 
 
4

--------------------------------------------------------------------------------

 
 
6.3    The Independent Contractor understands, acknowledges and agrees that the
covenants to keep the Confidential Information confidential and not disclose it
to Third Parties, except in conformity with this Agreement, is necessary to
protect the proprietary interests of Company in such Confidential Information
and a breach of these covenants would cause significant loss to the Company in
regard to its competitive advantage, market opportunities and financial
investment associated with protection of its Confidential Information.


6.4    The Independent Contractor further understands, acknowledges and agrees
that a breach of these covenants of confidentiality, non-disclosure,
non-competition and non-circumvention under this Section 6 (in combination the
“Covenants of Confidentiality, Non-Circumvention and Non Disclosure”), will
likely cause such irreparable harm to the Company that damages alone would be an
inadequate remedy and the Independent Contractor consent and agree such
equitable remedies including injunctive relief against any further breach which
are reasonably justified in addition to any claim for damages based on a breach
of these Covenants of Confidentiality, Non-Circumvention and Non Disclosure.


6.5    The Parties mutually acknowledge, confirm and agree that the Covenants of
Confidentiality, Non-Circumvention and Non-Disclosure will survive Termination
of this Agreement and will continue to bind the Independent Contractor to
protect the Company’s interest in such Confidential Information disclosed
pursuant hereto.
 
7.     Change of Control.


7.1    N/A;
 
General Clauses


8.      Governing Law, Jurisdiction and Currency


8.1    This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Nevada, without giving effect to the principles of
conflicts of law thereof.
 
8.2    Unless otherwise mutually agreed to in writing by the Parties, any
action, proceeding or arbitration in regard to a dispute or direction relating
to the subject matter of this Agreement will be solely within the jurisdiction
of the appropriate court, tribunal or arbitrator of competent jurisdiction
within the State of Nevada.
 
8.3    Unless otherwise expressly provided for herein or agreed upon in writing
by the Parties, all references to money or money consideration are deemed to be
in United States Currency (“US$”)


 
5

--------------------------------------------------------------------------------

 


9.      Notice


9.1    All notices to be given with respect to this Agreement, unless otherwise
provided for, shall be given to Cleary, the Company and the Consultant at the
respective addresses, fax numbers and email addresses shown below or otherwise
communicated by the Parties to each other for such notice and service matters
during the currency of this Agreement.
 
9.2    All notices, requests, demands or other communications made by a Party
will be deemed to have been duly delivered: (i) on the date of personal delivery
utilizing a process server, courier or other means of physical delivery to the
intended recipient (“Personal Service”); or (ii) on the date of facsimile
transmission (the “Fax”) on proof of receipt of the Fax; or (iii) on the date of
electronic mail (the “email”) with verifiable proof of receipt of such email; or
(iv) on the seventh (7th) day after mailing by registered mail with postage
prepaid (“Registered Mail”), to the Party’s address, Fax number, email address
set out in this Agreement or such other addresses Fax numbers or email address
as the Parties or their Representatives may have from time to time during the
currency of this Agreement or thereafter and communicated to the other Parties
for the purposes of this Agreement.
 
To:           Kurrant Mobile Catering, Inc.
194 Hermosa Circle
Durango, Colorado
81301
Or
C/o             Diane D. Dalmy, Attorney At Law
8965 W. Cornell Place
Lakewood, Colorado 80227
Tel: (303) 985-9324
Fax: (303) 988-6954
Email:ddalmy@earthlink.net


To:      Springboard Capital Corporation
123, West Nye Lane, suite 129
Carson City, Nevada
89706




10.    Entire Agreement


10.1   This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and replaces, restates in full and
supersedes all other prior agreements and understandings, both written and oral.
 
10      Assignments
 
10.1   The Parties agree that neither will assign this Agreement without prior
written consent of the other Party.


11.    Inurement


11.1    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and authorized assigns. Any attempt by
either party to assign any rights, duties or obligations that may arise under
this Agreement without the prior written consent of the other party shall be
void.


 
6

--------------------------------------------------------------------------------

 
 
12.    Entire Agreement and Severance


12.1    This document contains the entire agreement between the Parties with
respect to the subject matter hereof, and neither Party is relying on any
agreement, representation, warranty, or other understanding not expressly stated
herein. In the event that any provision of this Agreement will be held to be
invalid, illegal or unenforceable in any circumstances, the remaining provisions
will nevertheless remain in full force and effect and will be construed as if
the unenforceable portion or portions were deleted.


13.   Time if of the Essence
 
13.1    Time is of the essence in this Contract.  A waiver of the strict
performance requirements hereunder in on instance will not constitute a waiver
for any other instance where time for performance is specified herein..


14     Counterparts and Execution Electronically


14.1    Where the Parties hereto or their authorized signatories have signed,
sealed and duly executed this Agreement effective the date above shown whether
as a whole document in original form or in several counterparts; each such
counterpart shall be considered as an original and in combination comprises the
formal execution hereof.  The Parties acknowledge and consent to the execution
of this Agreement and all related documents and notices pursuant hereto by
electronically scanned signatures or facsimile transmission, either of which
will constitute good and sufficient execution, service and notice for all
intents and purposes hereunder and will be deemed to be as effective as if an
originally “signed-in-hand” physical document was used instead.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF this Agreement is hereby signed, sealed and duly executed by
the Parties or their duly authorized signatories on the Effective Date first
above written.


KURRANT MOBILE CATERING
INC.                                                            )
)
)                                (C/S)
_______________________________________________________)
 
Authorized
Signatory                                                                                         
)


EASTWEST CAPITAL CORPORATION                                           )
)
)
_______________________________________________________)
 
Signature of Witness
 
_______________________________________________________)
 
Address of
Witness                                                                                           
)
                                                                                                                               
)
_______________________________________________________)
 
Name and Occupation of
Witness                                                                    )
 
 
8

--------------------------------------------------------------------------------

 


SCHEDULE A
 
 
Analysis of Business activities outside North America and assistance in business
development, including analysis of intellectual property rights.
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 